Citation Nr: 0822199	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-36 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a bilateral hearing 
loss disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in Boise, Idaho, which in pertinent part denied service 
connection for a bilateral hearing loss disability, tinnitus 
and PTSD.


FINDINGS OF FACT

1. The veteran does not have a current diagnosis of PTSD.

2. The preponderance of the evidence does not establish that 
the veteran's hearing loss disability had its onset in 
service, manifested within one year of service separation, or 
is otherwise related to his active military service.  

3. The preponderance of the evidence does not establish that 
tinnitus had its onset in service or is otherwise related to 
his active military service.  


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2007).

2. The veteran's hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

3. The veteran's tinnitus was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claims, a 
letter dated in February 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's service personnel records have been 
associated with the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Service Connection

The veteran is seeking service connection for a bilateral 
hearing loss disability, tinnitus and PTSD as a result of 
active service.  As will be explained below, the claims for 
service connection must fail.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. PTSD

The veteran contends that he has PTSD as a result of his 
service in Vietnam.  For the reasons that follow, the Board 
concludes that service connection for PTSD is not warranted.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  See 
also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.  If, 
however, VA determines that the veteran did not engage in 
combat with the enemy or that his alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997). 
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

As an initial matter, the Board notes that the veteran has 
failed to submit any competent medical evidence demonstrating 
a current diagnosis of PTSD.  A service connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 3 Vet. App. 141, 144 (1992).  Here, none of the 
medical evidence of record indicates that the veteran has 
been diagnosed with PTSD.  In fact, there is no medical 
evidence to show that the veteran has exhibited, or has been 
treated for, symptoms of PTSD.  Furthermore, the RO was 
informed by the Vet Center in an April 2004 letter that the 
veteran had never been a client of the Vet Center.  In light 
of the absence of medical evidence supporting a PTSD 
diagnosis, the Board concludes that the veteran does not 
currently have PTSD.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, not only is there no evidence indicating a 
current diagnosis of PTSD, but there is also no credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  None of the evidence of record suggests 
that the veteran engaged in combat with the enemy.  His DD-
214 form shows that his military occupational specialty was a 
heavy vehicle driver.  The form does not list any awards 
(e.g., a Purple Heart) that would be indicative of combat.  
Likewise, there is nothing else in his service personnel 
records showing that the veteran engaged in combat.  Without 
evidence of combat, the record must instead contain service 
records or other evidence to corroborate the veteran's 
testimony or statements as to the claimed stressor.  See 
Moreau, supra.

The veteran submitted a statement dated in March 2004, in 
which he described a number of claimed stressor incidents.  
He indicated that he did not remember the other personnel by 
name and that he did not know how to obtain additional 
relevant information.  In the June 2004 rating decision, the 
RO informed the veteran that his stressor statement did not 
provide sufficient details about the claimed stressor events 
so as to enable verification of such events.  The veteran 
responded, by way of his June 2005 notice of disagreement, 
stating that he did not remember exact dates, who was there, 
personnel, and ranks because the events had taken place 
nearly 40 years ago.  

Given that there is no evidence of a current PTSD diagnosis 
and no credible supporting evidence that the claimed in-
service stressors actually occurred, the claim for service 
connection must be denied.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



b. Hearing Loss

The veteran contends that he has a hearing loss disability as 
a result of in-service noise exposure.  For the reasons that 
follow, the Board concludes that service connection for 
hearing loss is not warranted.

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

As an initial matter, the Board notes that there is no 
evidence that an injury was incurred in service.  Upon 
examination in March 1966, prior to discharge, the veteran 
denied having any hearing problems.  According to the 
separation examination report, the veteran's hearing was 
tested at this examination.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Board is mindful that these reported results do raise the 
question of whether audiometric testing was indeed performed 
or whether such results represent the fact that there were no 
complaints or findings of hearing loss at separation.  
However, service medical records are negative for any 
complaints, treatment or diagnosis of hearing loss in 
service.  Moreover, as previously noted, service personnel 
records show that the veteran's military occupational 
specialty was a heavy vehicle driver and that he was awarded 
the Vietnam Service Medal.  There is no evidence indicating 
that he engaged in combat or was otherwise exposed to noise.  

Taking into account all of the relevant evidence of record, 
service connection for hearing loss is not warranted. The 
veteran's service medical records to include his March 1966 
separation examination report do not reflect any complaints 
of hearing trouble in service, and there is no indication 
that the veteran was diagnosed with hearing loss within a 
year of service separation.  The first medical evidence of 
hearing loss is in February 1993, several decades after his 
period of service had ended.  This period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

In light of the foregoing, the Board concludes that service 
connection for hearing loss is not warranted.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53.  

c. Tinnitus

The veteran contends that he has tinnitus as a result of in-
service noise exposure.  For the reasons that follow, the 
Board concludes that service connection for tinnitus is not 
warranted.

As discussed above, there is no evidence of record showing 
that the veteran suffered acoustic trauma in service or that 
he complained of hearing problems in service or within a year 
following service separation.  Likewise, there were no 
complaints of ringing in the ears in service.  The Board, 
therefore, finds that the evidence fails to establish that 
the veteran incurred an in-service injury or disease related 
to tinnitus.

The Board further notes that there is no medical evidence 
showing a current diagnosis of tinnitus.  See 38 U.S.C.A. § 
1110; see also Degmetich v. Brown, supra.  

Given that there is no evidence of in-service noise exposure, 
no evidence of tinnitus in service, and no evidence of a 
current diagnosis, the Board finds that service connection 
for tinnitus is not warranted.

As such, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


